708 N.W.2d 383 (2006)
474 Mich. 1019
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Daniel AVILES, Defendant-Appellant.
Docket No. 129284, COA No. 259640.
Supreme Court of Michigan.
January 27, 2006.
On order of the Court, the application for leave to appeal the June 24, 2005 order of the Court of Appeals is considered, and it is DENIED, because the defendant has failed to meet the burden of establishing entitlement to relief under MCR 6.508(D).
MARILYN J. KELLY, J., would hold this case in abeyance for Davis v. Washington, ___ U.S. ___, 126 S.Ct. 547, 163 L.Ed.2d 458 (2005).